Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 1 of 16




  EXHIBIT 1
         Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 2 of 16
                                    WAIVER OF SERVICE

TO: Joshua W. Carden, Plaintiff's Attorney
I acknowledge receipt of your request that I waive service of a summons in the action of Lee v.
Albertson 's LLC, which is case number CV2019-053199 in the Superior Court of the State of
Arizona in and for the County of Maricopa. I also have received a copy of the complaint in the
action, two copies of this instrument, and a means by which I can return the signed waiver to you
without cost to me.
I agree to save the cost of service of a,summons and an additional copy of the complaint in this
lawsuit by not requiring that the entity on whose behalf I am acting be served with judicial
process in the manlier provided by the Arizona Rules of Civil Procedure.
I understand that the entity on whose behalf
                                           . I _am acting will retain all defenses or objections to
the lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in
the summons or in the service of the summons.
I understand that a judgment may be entered against the party on whose behalf I am acting if an
answer or motion under Rule 12 is not served upon you within sixty (60) days after May 21,
2019.
                       Dated this        day of


Signature


Printed name, and title
For CT CORPORATION SYSTEM as Statutory Agent of Albertson's LLC

        DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS
Rule 4.1 and Rule 4.2 of the Arizona Rules of Civil Procedure require certain parties to
cooperate in saving unnecessary costs of service of the summons and a pleading. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located
in the United States to waive service of a summons, fails to do so will be required to bear the
cost of such service unless good cause be shown for its failure to sign and return the waiver.
It is not good cause for a failure to waive service that a party believes that the complaint is
unfounded, or that the action has been brought in an improper place or in a court that lacks
jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the
summons or to the service of the summons), and may later object to the jurisdiction of the court
or to the place where the action has been brought.
A defendant who waives service must, within the time specified on the waiver form, serve on the
plaintiffs attorney (or unrepresented plaintiff) a response to the complaint and also must file a
signed copy of the response with the court. If the answer or motion is not served within this time,
a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for
waiver of service was received.
         Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 3 of 16



                                                   GARDEN
                                             A   PROFESSIONAL C O PPORATIONJ




TO: CT CORPORATION SYSTEM as Statutory Agent of Albertson's LLC

PLEASE TAKE NOTICE: A lawsuit has been commenced against the entity on whose behalf you
are addressed. A copy of the complaint is attached to this Notice. The complaint has been filed in
the Superior Court for the State of Arizona in and for the County of Maricopa and has been
assigned case number CV2019-053199.

This is not a formal summons or notification from the Court, but rather my request that you sign
and return the enclosed Waiver of Service in order to save the cost of serving you with a judicial
summons and an additional copy of the complaint. The cost of service will be avoided if I
receive a signed copy of the waiver within 30 days after the date designated below as the date on
which this Notice of Lawsuit and Request for Waiver of Service of Summons is sent. I enclose a
stamped and addressed envelope for your use. An extra copy of the Waiver of Service is also
attached for your records.

If you comply with this request and return the signed Waiver of Service, the waiver will be filed
with the Court and no summons will be served on you. The action will then proceed as if you had
been served on the date the waiver is filed, and you will be required to answer or otherwise
respond to the complaint within sixty (60) days from the date designated below as the date on •
which this notice is sent (or within ninety (90) days from that date if your address is not in any
judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will take appropriate steps to
effect formal service in a manner authorized by the Arizona Rules of Civil Procedure and then,
to the extent authorized by those Rules, I will ask the Court to require the party on whose behalf
you are addressed to pay the full costs of such service. In that connection, please read the
statement concerning the duty of parties to avoid unnecessary costs of service of summons,
which is set forth at the foot of the enclosed "Waiver of Service of Summons" form.

I affirm that this Notice of Lawsuit and Request for Waiver of Service of Summons is being sent
to you on behalf of the Plaintiff on the date indicated below.

NOTICE AND REQUEST SENT this 21st day of May, 2019,




6
Icshua W. Carden
 laintiffs Attorney




                   4..13.0 L4 5441 0:0 F .       8o,
                                                   .,4 54: 1101. :10$11-1;U.A-WCA RD,E: N:LA   IRK. co.*
                               s oiT ts.ixi...%L E RQAD SU ITE 4102,.:5c0;11$.1-14:E;.i
         Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 4 of 16
                                    WAIVER OF SERVICE

TO: Joshua W. Carden, Plaintiff's Attorney
I acknowledge receipt of your request that I waive service of a summons in the action of Lee v.
Albertson 's LLC, which is case number CV2019-053199 in the Superior Court of the State of
Arizona in and for the County of Maricopa. I also have received a copy of the complaint in the
action, two copies of this instrument, and a means by which I can return the signed waiver to you
without cost to me.
I agree to save the cost of service of a summons and an additional copy of the complaint in this
lawsuit by not requiring that                                          be
                                                                        be served with judicial
process in the manner provided by the Arizona Rules of Civil Procedure.
                                          .     . ,
I understand that tlie, eiiiityon:WhpseliehOtiiii..aditig will retain all defenses or objections to
the lawsuit or to the jurisdiction or venue of the court except for objections based on a defect in
the summons or in the service of the summons.
I understand that a judgment may be entered against the party on whose behalf I am acting if an
answer or motion under Rule 12 is not served upon you within sixty (60) days after May 21,
2019.
                       Dated this        day of


Signature


Printed name, and title
For CT CORPORATION SYSTEM as Statutory Agent of Albertson's LLC

       DUTY TO AVOID UNNECESSARY COSTS OF SERVICE OF SUMMONS
Rule 4.1 and Rule 4.2 of the Arizona Rules of Civil Procedure require certain parties to
cooperate in saving unnecessary costs of service of the summons and a pleading. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located
in the United States to waive service of a summons, fails to do so will be required to bear the
cost of such service unless good cause be shown for its failure to sign and return the waiver.
It is not good cause for a failure to waive service that a party believes that the complaint is
unfounded, or that the action has been brought in an improper place or in a court that lacks
jurisdiction over the subject matter of the action or over its person or property. A party who
waives service of the summons retains all defenses and objections (except any relating to the
summons or to the service of the summons), and may later object to the jurisdiction of the court
or to the place where the action has been brought.
A defendant who waives service must, within the time specified on the waiver form, serve on the
plaintiffs attorney (or unrepresented plaintiff) a response to the complaint and also must file a
signed copy of the response with the court. If the answer or motion is not served within this time,
a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for
waiver of service was received.
            Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 5 of 16




1
                                                                               COPY
     Joshua W. Carden, SBN 021698
     JOSHUA CARDEN LAW FIRM, P.C.                                          •   MAY 012019
2
     16427 North Scottsdale Road, Suite 410                                      CLERK OF THE SUPERIOR COURT
3    Scottsdale, AZ 85254                                                                H. GEARHART
                                                                                        CEPUTY CLERK
     joshua@cardenlawfirm.cont
4    (480) 454-1100
5    (480) 454-1101 (fax)
     Attorney for Plaintiff
6

7                                             STATE OF ARIZONA

8                                  MARICOPA COUNTY SUPERIOR COURT
9    THOMAS G. LEE,
                                                                       CV2019-06`3199
10
            Plaintiff,
11   V.                                                      ORIGINAL COMPLAINT
12   ALBERTSON'S LLC, a foreign limited liability
13   company.

14           Defendant.
15

16           Plaintiff Thomas G. Lee, by and through undersigned counsel, for his Complaint against
17   Defendant Albertson's, LLC alleges as follows:
18                                          NATURE OF THE CASE
19           1.      Plaintiff Thomas G. Lee brings this action against Defendant for its wrongful termination
20   of Plaintiff in violation of the public policy of the State of Arizona as expressed in the Arizona Medical
21   Marijuana Act (AMMA), A.R.S. § 36-2813(B), and in violation of the AMMA.
22                                                THE PARTIES
23           2.      Plaintiff Thomas G. Lee is a resident of Maricopa County, Arizona, and, at all relevant
24   times in this Complaint, an "employee" of Defendant for purposes of the Arizona Medical Marijuana Act
25   and the Arizona Employer Protection Act.
26           3.      Defendant Albertson's, LLC (hereinafter "Albertson's") is a foreign limited liability
27   company doing business in Arizona and an "employer" of Plaintiff at all relevant times herein.
28           4.      At all times pertinent to this Complaint, Albertson's management officials were acting
                                                         1
             Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 6 of 16




1    within the course and scope of their employment with Albertson's; and as a result thereof, Defendant
2    Albertson's is responsible and liability is imputed for the acts and omissions of its management officials,
3    as alleged herein, under the principle of respondeat superior, agency, and/or other applicable law.
4                               JURISDICTION, VENUE, AND DISCOVERY TIER
5            5.         This Court has jurisdiction to hear and determine this action and to grant the relief
6    requested pursuant to article 6 § 14(1) of the Arizona Constitution. Venue is proper in this Court as all
7    acts alleged herein occurred in Maricopa County, Arizona. Plaintiff contends this is a Tier 3 discovery
8    case.
9                                             FACTUAL ALLEGATIONS
10           6.         Albertson's owns and operates retail grocery stores and related distribution centers in
11   Arizona, employing thousands of people.
12           7.         Mr. Lee was an employee of Safeway since October 1996.
13           8.         He worked as a Receiver and Coder in a Safeway distribution center in Tempe, AZ.
14           9.         In 2018, Albertson's purchased or otherwise took over the Safeway operations.
15           10.        As a result of that event, Albertson's transferred Mr. Lee and most of his co-workers at the
16   distribution center to an Albertson's distribution center in Tolleson, AZ.
17           11.        Mr. Lee began orientation on or about April 30, 2018.
18           12.        On May 1, 2018, he received approximately one hour of training for his new position:
19   forklift driver.
20           13.        According to Albertson's management, he was supposed to get about a week of training
21   and supervision for that position, with emphasis on speed and time to complete each task -moving pallets
22   from the loading dock to the pallet racks in the distribution center.
23           14.        Mr. Lee had previously operated forklifts for Safeway on rare occasions, the most recent
24   being about six months prior. •
25           15.        After six hours of driving the forklift at Albertson's, one of the pallets (loaded with Ramen
26   noodles) that Mr. Lee had loaded on an upper rack came down through the rack's cross bars causing some
27   damage to the rack, the pallet of noodles, and the adjacent pallet with a similar soup product.
28           16.        Pursuant to Albertson's policy, Mr. Lee was drug tested on site.
                                                              2
            Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 7 of 16




1           17.    Upon learning that he was to be drug tested, Mr. Lee notified his supervisor Danny Carrion
2    that a) he was a valid medical marijuana cardholder under Arizona law and b) that Albertson's policy
3    forbids discrimination against medical marijuana cardholders.
4           18.     Mr. Lee has been a valid medical marijuana cardholder in Arizona since 2013.
5           19.     Mr. Lee provided his supervisor with a copy of his medical marijuana card and a copy of
6    Albertson's medical marijuana policy.
7           20.     Mr. Lee is aware of the requirements of the AMMA and does not bring his marijuana to
8    work, consume it during business hours, or show up for work impaired.
9           21.     With medical approval, he takes medical marijuana in order to dull chronic pain from prior
10   Work-related physical strains and injuries.
11          22.     Mr. Lee was not impaired at the time he had the forklift incident.
12          23.     The onsite drug screen revealed that Mr. Lee had THC metabolites in his urine.
13          24.     THC metabolites found in urine are not scientifically related to impairment.
14          25.     Albertson's did no follow-up testing.
15          26.     Upon his positive test, Mr. Carrion sent Mr. Lee home.
16          27.     The next day (May 2, 2018), Roxanne Gallo informed Mr. Lee that he was terminated for
17   testing positive for marijuana.
18           28.    Mr. Lee protested, again citing his medical marijuana card and Albertson's policy, but to
19   no avail.
20           29.    Nobody indicated in the process of his termination that they believed he was impaired on
21   the job. •
22           30.    Despite multiple requests in writing, Mr. Lee was never provided with the test results.
23           31.    As a result of the termination, Mr. Lee has lost all anticipated wages and ,his benefits.
24           32.    All conditions precedent necessary to the filing of this lawsuit have been performed or have
25   occurred.
26                              COUNT ONE - WRONGFUL TERMINATION
27           33.    By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
28           34.    Under the Arizona Medical Marijuana Act, the public policy of the State of Arizona makes
                                                            3
            Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 8 of 16




1    it unlawful for Defendant to: "discriminate against a person in hiring, termination or imposing any term
2    or condition of employment or otherwise penalize a person based upon either: 1. The person's status as a
3    cardholder. 2. A registered qualifying patient's positive drug test for marijuana components or
4    metabolites, unless the patient used, possessed or was impaired by marijuana on the premises of the place
5    of employment or during the hours of employment." A.R.S. § 36- 2813(B).
6           35.     On May 2, 2018, Defendant terminated and/or discriminated against Plaintiff in violation
7    of this statute, and thus violated A.R.S. § 23-1501 and the public policy of the state of Arizona.
8           36.     To the extent that Defendant attempts to rely upon the "safety sensitive" construct as a
9    defense (A.R.S. §§ 23-493 & -493.06), those provision are unconstitutional as a violation of the Arizona
10   Constitution as amended by the Voter Protection Act (Proposition 105).
11          37.     Defendant's conduct is the direct and proximate cause of Plaintiff's damages.
12          38.     Defendant's conduct harmed Plaintiff and was malicious, oppressive or in reckless
13   disregard of his rights.
14          39.     Defendant is therefore liable to Plaintiff for punitive damages.
15                              COUNT TWO - DISCRIMINATION UNDER AMMA
16           40.     By reference hereto, Plaintiff hereby incorporates the preceding paragraphs.
17           41.     Under the Arizona Medical Marijuana Act, the public policy of the State of Arizona makes
18   it unlawful for Defendant to: "discriminate against a person in hiring, termination or imposing any term
19   or condition of employment or otherwise penalize a person based upon either: 1. The person's status as a
20   cardholder. 2. A registered qualifying patient's positive drug test for marijuana components or
21   metabolites, unless the patient used, possessed or was impaired by marijuana on the premises of the place
22   of employment or during the hours of employment." A.R.S. § 36- 2813(B).
23           42.     On May 2, 2018, Defendant discriminated against Plaintiff in violation of this statute.
24           43.     To the extent that Defendant attempts to rely upon the "safety sensitive" construct as a
25   defense (A.R.S. §§ 23-493 & -493.06), those provision are unconstitutional as a violation of the Arizona
26   Constitution as amended by the Voter Protection Act (Proposition 105).
27           44.     The AMMA contains an implied remedy for monetary damages for violation of its
28   provisions.
                                                           4
             Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 9 of 16                                   4.




1           45.     Defendant's conduct is the direct and proximate cause of Plaintiff's damages.
2           46.     Defendant's conduct harmed Plaintiff and was malicious, oppressive or in reckless
3    disregard of his rights.
4            47.     Defendant is therefore liable to Plaintiff for punitive damages
5                                          DEMAND FOR JURY TRIAL
6            48.     Plaintiff hereby demands trial of his claims by jury to the extent authorized by law.
7
8                                              RELIEF REQUESTED
9            Plaintiff prays for:
10       A. Judgment that the Defendant willfully violated A.R.S. § 23-1501 and/or the public policy of
11           Arizona by terminating Plaintiff for either his status as a cardholder or the Positive drug test
12           without a showing of impairment or other violation against the public policy of this state expressed
13           in A.R.S. § 36- 2813(B);
14       B. Declaration that A.R.S. §§ 23-493 & -493.06 are unconstitutional under article IV, part 1, section
15           1, Constitution of Arizona;
16       C. All available categories of compensatory damages to be determined at trial;
17       D. Punitive damages to be determined at trial;
18       E. Costs and attorney's fees as provided by statute; and
19       F. Such other monetary, equitable, and declaratory relief as the Court deems just and proper.
20           Respectfully submitted on this 1st day of May, 2019,
21                                                          JOSHUA CARDEN LAW FIRM, P.C.

22                                                                    9
                                                            By: rkte- vv •
23                                                          Jnih a W. Carden
                                                            Attorneys* Plaintiff
24                                                          Thomas G. Lee
                                                                 •


25
26
27
28
                                                            5
           Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 10 of 16




                                                                                    C PY
1    Joshua W. Carden, SBN 021698
     JOSHUA CARDEN LAW FIRM, P.C.
2                                                                                    CLERK OF THE SUPERIOR COURT
     16427 North Scottsdale Road, Suite 410                                                 . H. GEARHART
3    Scottsdale, AZ 85254                                                                   DEPUTY CLERK
     joshuaecardenlawfirm.com
4    (480) 454-1100
5    (480) 454-1101 (fax)
     Attorng for Plaintiff
6
7                                              STATE OF ARIZONA

8                                  MARICOPA COUNTY SUPERIOR COURT

9    THOMAS G. LEE,
                                                                      CV2U19-053199
10          Plaintiff,
11   V.
                                                  CERTIFICATE OF COMPULSORY
12   ALBERTSON'S LLC, a foreign Arizona nonprofit ARBITRATION
13   corporation

14          Defendant.
15
16
            The undersigned certifies that he knows the dollar limits and any other limitations set forth by the
17
     local rules of practice for the applicable superior court, and further certifies that this case IS NOT subject
18
     to compulsory arbitration, as provided by Rules 72 through 76 of the Arizona Rules of Civil Procedure.
19
             Respectfully submitted on this 1st day of May, 2019,
20
                                                           JOSHUA CARDEN LAW FIRM, P.C.
21                                                                    r a               /
                                                            j3/*.-/At-         -
22
                                                           J hua W. Carden
23                                                         Attorngs for Plaintiff
                                                           Thomas G. Lee
24
25
26
27
28
                                                           1
Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 11 of 16




  EXHIBIT 2
                                    Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 12 of 16



                        1      Mark Ogden; AZ Bar No. 017018
                               Frederick C. Miner; AZ Bar No. 18854
                        2      Kyle A. Mabe; AZ Bar No. 034402
                               mogden@littler.com
                        3      fminer@littler.com
                               kmabe@littler.com
                        4      LITTLER MENDELSON, P.C.
                               Camelback Esplanade
                        5      2425 East Camelback Road
                               Suite 900
                        6      Phoenix, AZ 85016
                               Telephone: 602.474.3600
                        7      Facsimile: 602.957.1801
                        8      Attorneys for Defendant
                               ALBERTSON’S LLC
                        9
                    10
                                              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                    11
                                                     IN AND FOR THE COUNTY OF MARICOPA
                    12
                    13
                               Thomas G. Lee,                                   Case No. CV2019-053199
                    14
                                            Plaintiff,                          NOTICE TO ADVERSE PARTY
                    15                                                          OF REMOVAL TO FEDERAL
                               v.                                               COURT
                    16
                               Albertson’s LLC,                                 (Assigned to Hon. Bruce Cohen)
                    17
                                            Defendant.
                    18
                    19
                    20                TO PLAINTIFF AND ITS ATTORNEY OF RECORD:

                    21                PLEASE TAKE NOTICE that on June 18, 2019, Defendant Albertson’s LLC filed a

                    22         Notice of Removal of Action under 28 U.S.C. § 1441(b) (diversity) in the United States

                    23         District Court for the District of Arizona, Phoenix Division. A copy of the Notice of Removal

                    24         to Federal Court is attached hereto and incorporated herein as Exhibit A.

                    25
                    26
                    27
                    28
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016
        602.474.3600
                                   Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 13 of 16



                        1              DATED this 18th day of June, 2019
                        2
                        3
                                                                            s/ Frederick C. Miner
                        4                                                   Mark Ogden
                                                                            Frederick C. Miner
                        5                                                   Kyle A. Mabe
                                                                            LITTLER MENDELSON, P.C.
                        6                                                   Attorneys for Defendant
                                                                            Albertson’s LLC
                        7
                        8
                        9      ORIGINAL e-filed and COPY served via
                               AZ Turbocourt this 18th day of June, 2019,
                    10         to:
                    11         The Honorable Bruce Cohen
                               Maricopa County Superior Court Judge
                    12
                               COPY mailed and/or emailed this 18th day
                    13         of June, 2019, to:
                    14         Joshua W. Carden
                               Joshua Carden Law Firm, P.C.
                    15         16427 N. Scottsdale Rd., Suite 410
                               Scottsdale, AZ 85254
                    16         joshua@cardenlawfirm.com
                    17
                               s/ Linda Bullis
                    18         FIRMWIDE:165015157.1 084948.1013


                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016                                                           -2-
        602.474.3600
Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 14 of 16




  EXHIBIT 3
                                    Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 15 of 16



                        1      Mark Ogden; AZ Bar No. 017018
                               Frederick C. Miner; AZ Bar No. 18854
                        2      Kyle A. Mabe; AZ Bar No. 034402
                               mogden@littler.com
                        3      fminer@littler.com
                               kmabe@littler.com
                        4      LITTLER MENDELSON, P.C.
                               Camelback Esplanade
                        5      2425 East Camelback Road
                               Suite 900
                        6      Phoenix, AZ 85016
                               Telephone: 602.474.3600
                        7      Facsimile: 602.957.1801
                        8      Attorneys for Defendant
                               Albertson’s LLC
                        9
                    10                             SUPERIOR COURT OF THE STATE OF ARIZONA
                    11                                          COUNTY OF MARICOPA
                    12
                    13         Thomas G. Lee,                                     Case No. CV2019-053199
                    14                       Plaintiff,                           NOTICE TO STATE COURT OF
                                                                                  FILING OF NOTICE OF
                    15         v.                                                 REMOVAL OF CIVIL ACTION
                                                                                  TO FEDERAL COURT
                    16         Albertson’s LLC,
                                                                                  (Assigned Hon. Bruce Cohen)
                    17                       Defendant.
                    18
                    19         TO THE CLERK OF THE MARICOPA COUNTY SUPERIOR COURT, STATE OF

                    20         ARIZONA:

                    21                PLEASE TAKE NOTICE that Defendant Albertson’s LLC filed a Notice of Removal

                    22         of the above-titled action in the Office of the Clerk of the United States District Court in and

                    23         for the District of Arizona. A true and correct copy of said Notice of Removal to Federal Court

                    24         is attached hereto and incorporated herein as Exhibit A.

                    25                PLEASE TAKE FURTHER NOTICE that the filing of said Notice of Removal to the

                    26         Federal Court, together with the filing of a copy of this Notice to State Court with the Clerk of

                    27         this Court, effectuates the removal of this action in accordance with 28 U.S.C. §§ 1332,

                    28         1441(a) and 1446.
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016
        602.474.3600
                                   Case 2:19-cv-04493-DWL Document 1-3 Filed 06/18/19 Page 16 of 16



                        1
                                       DATED this 18th day of June, 2019
                        2
                        3
                        4                                                   s/ Frederick C. Miner
                                                                            Mark Ogden
                        5                                                   Frederick C. Miner
                                                                            Kyle A. Mabe
                        6                                                   LITTLER MENDELSON, P.C.
                                                                            Attorneys for Defendant
                        7                                                   Albertson’s LLC
                        8
                        9
                               ORIGINAL e-filed and COPY served via
                    10         AZ Turbocourt this 18th day of June, 2019,
                               to:
                    11
                               The Honorable Bruce Cohen
                    12         Maricopa County Superior Court Judge
                    13         COPY mailed and/or emailed this 18th day
                               of June, 2019, to:
                    14
                               Joshua W. Carden
                    15         Joshua Carden Law Firm, P.C.
                               16427 N. Scottsdale Rd., Suite 410
                    16         Scottsdale, AZ 85254
                               joshua@cardenlawfirm.com
                    17
                    18         s/ Linda Bullis
                    19         FIRMWIDE:165015610.1 084948.1013


                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLER MENDELSON, P.C.
  A Professional Corporation
    Camelback Esplanade
  2425 East Camelback Road
          Suite 900
     Phoenix, AZ 85016                                                           -2-
        602.474.3600
